DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 was filed after the mailing date of the Non-Final office action on June 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Status of Claims
The amendments to the claims, filed September 24, 2021, are acknowledged. Claims 2-7 are amended. Claim 8 is newly added. Claim 1 is cancelled. No new matter has been added. Claims 2-8 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (previously cited and cited by Applicant in IDS filed March 17, 2021, JP 2016094628 A, English Machine translation provided by JPlatPat).
Regarding Claim 2, Watanabe discloses a production method for aluminum alloys (“method for producing intermetallic compound particles, a refining agent for cast aluminum using the same, a method for producing the same, and a method for producing aluminum or aluminum alloy cast material using the same” [0001]) comprising:
an addition process of adding into a molten aluminum alloy a precipitation nucleus of an intermetallic that is able to precipitate when the molten aluminum alloy is solidifying (“grain refiner agent having a high refining ability” [0019]; “casting grain refiner…added into a molten metal of cast aluminum or a cast aluminum alloy, and the molten metal is poured into a mold” [0020]; “intermetallic compounds are excellent heteronuclei with a small degree of mismatch delta” [0015]; “Al-10vol%Al22Fe3Ti8 refiner…interface between aluminum and…intermetallic compound particles” [0035]; one of ordinary skill in the art would appreciate that the intermetallic grain refiner for aluminum promotes and is capable of precipitation during solidification of the aluminum alloy); 
a temperature keeping process of keeping, for a predetermined time, the molten aluminum alloy containing the precipitation nucleus at a predetermined temperature at which an initial nucleus is able to precipitate, the temperature keeping process being carried out after the addition process (“holding time after stirring for 30 seconds immediately after the addition of the grain refiner was set to be 300 seconds, 
a casting process of casting the molten aluminum alloy containing the precipitation nucleus into a metal mold (“molten metal is poured into a mold” [0020]; it would be obvious to one of ordinary and routine skill in the art that the mold would be metal, such as tool steel, which is well-known in the art for die-casting aluminum alloys).

Regarding Claim 4, Watanabe discloses wherein the precipitation nucleus has a disregistry factor δ defined by a following equation that is equal to or lower than 10%,

    PNG
    media_image1.png
    68
    612
    media_image1.png
    Greyscale

 where, (hkl)s refers to a low-order index face of a different nucleus particle, [uvw]s refers to a low-order index direction of the (hkl)s face, (hkl) refers to a low- order degree index face of a metal whose nuclei are generated, [uvw]n refers to a low- order index direction of the (hkl)n face, d [uvw]s refers to a distance between atoms in the [uvw]s direction, d [uvw]n refers to a distance between atoms in the [uvw]n direction, and 6 refers to a angle between [uvw]s and [uvw]n (“smaller degree of mismatching δ, the better the consistency of the atomic arrangement, and if this value is 10% or less, the…material effectively works as a nucleus” [0008]; see formula in [0010]; “Al22Fe3Ti8… δ=2.95” [0015]; 2.95% for Al22Fe3Ti8 refiner reads on the claimed range requiring 10% or less).

Regarding Claim 5, Watanabe discloses wherein the precipitation nucleus is one or more intermetallic compounds selected from amount intermetallic compounds of the MgSi system, AIFe system, AIMn system, AINi system, AICu System, AIFeSi system, AIFeMn system, AIFeMnSi system, AIFeMnSiCr system, AIFeNi system, AIMnNi system, AIFeMnNi system, AICr system, AITi system, AIZr system and AIFeNi system (see Abstract; one of ordinary skill in the art would appreciate that Al22FeTi8 would reads on the AlTi system as Al and Ti are the major constituents; additionally, it would have been .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to claim 2 above, in further view of Zhou (previously cited and cited by Applicant in IDS filed March 17, 2021, “Proceedings of the first Ningbo Academic Conference”, English translation provided by Applicant) and Liu (previously cited, “Effect of Mn and Fe on the Formation of Fe- and Mn-Rich Intermetallics in Al–5Mg–Mn Alloys Solidified Under Near-Rapid Cooling”).
Regarding Claim 3, Watanabe discloses wherein the precipitation nucleus is added into the molten aluminum alloy, and wherein the precipitation nucleus comprises Fe, such that the molten aluminum alloy would therefore contain Fe (“Al - 10vol.%Al22Fe3Ti8 refining agent” [0039]; one of ordinary skill in the art would appreciate that the molten aluminum alloy would comprise Fe from the grain refiner as the grain refiner comprises Fe; this reads on the claimed limitations).
Additionally, while Watanabe is silent towards the composition of the molten aluminum alloy prior to adding the precipitation nucleus, such that Watanabe does not disclose wherein the molten aluminum alloy prior to the addition step comprises Fe, it would have been obvious to use the method of Watanabe for an Fe-containing aluminum alloy, such as 6061 aluminum, because these are well-known alloys to one or routine skill in the art and desirably heat-treatable.  Furthermore, as illustrated below, Zhou teaches it is well-known to use Fe in the aluminum alloy.
Watanabe does not disclose adding Be and Mn after the precipitation nucleus, such that Be and Mn are added into the molten aluminum alloy containing Fe.
Zhou discloses wherein Be and Mn may be added to aluminum alloys comprising Fe phases in order to change the morphology of the iron phase, weaken the effect of iron, increase the strength of the alloy, and improve elongation (see English translation of Pg. 186, para. 5 as provided by Applicant). Zhou also teaches specifically that Be is an antioxidant and that adding Be changes the morphology of Fe impurity phases from a needle shape to a spherical shape which improves the plasticity of the alloy (see English translation of Pg. 186, para. 9 as provided by Applicant). 
Similarly, Liu discloses wherein Mn is capable increasing aluminum alloy strength while also transforming Fe-rich intermetallics such as Al3Fe from a needle-like phase to one which has less harmful 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Be, as taught by Zhou, and Mn, as taught by Zhou and Liu, to the molten alloy aluminum, for the invention disclosed by Watanabe. One would add Be and Mn in order to change the morphology of the iron phase, weaken the effect of iron, increase the strength of the alloy, and improve elongation (see teachings by Zhou above). One would want to specifically add Be because Be is an antioxidant, and Be addition changes the morphology of Fe impurity phases from a needle shape to a spherical shape which improves the plasticity of the alloy (see teaching by Zhou above). One would specifically add Mn in order to increase aluminum alloy strength while also transforming Fe-rich intermetallics from a needle-like phases to that which has less harmful effects on the mechanical properties of the aluminum alloy (see teaching by Liu above).

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to claim 2 above, in further view of Oda (cited by Applicant in IDS filed November 11, 2021, US 20140283651 A1),  Zhou (previously cited and cited by Applicant in IDS filed March 17, 2021, “Proceedings of the first Ningbo Academic Conference”, English translation provided by Applicant) and Liu (previously cited, “Effect of Mn and Fe on the Formation of Fe- and Mn-Rich Intermetallics in Al–5Mg–Mn Alloys Solidified Under Near-Rapid Cooling”).
Regarding Claim 3, Watanabe discloses wherein the precipitation nucleus is added into the molten aluminum alloy, and wherein the precipitation nucleus comprises Fe, such that the molten aluminum alloy would therefore contain Fe (“Al - 10vol.%Al22Fe3Ti8 refining agent” [0039]; one of ordinary skill in the art would appreciate that the molten aluminum alloy would comprise Fe from the grain refiner as the grain refiner comprises Fe).

Further, Oda discloses a similar invention wherein a molten aluminum alloy, and particularly an aluminum alloy comprising Si and Fe, is treated by adding a precipitation nucleus component into the melt (see Abstract), in order to produce a wear resistant alloy with improve rigidity (see para. [0002]) without the problems caused by coarse grain sizes and precipitates (see para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an aluminum alloy comprising Fe, as taught by Oda, for the invention disclosed by Watanabe. One would be motivated to do this in order to produce an aluminum alloy with high wear resistance and desirable rigidity, but without the drawbacks of coarse precipitates (see teaching above).
Watanabe in view of Oda do not disclose adding Be and Mn after the precipitation nucleus, such that Be and Mn are added into the molten aluminum alloy containing Fe.
Zhou discloses wherein Be and Mn may be added to aluminum alloys comprising Fe phases in order to change the morphology of the iron phase, weaken the effect of iron, increase the strength of the alloy, and improve elongation (see English translation of Pg. 186, para. 5 as provided by Applicant). Zhou also teaches specifically that Be is an antioxidant and that adding Be changes the morphology of Fe impurity phases from a needle shape to a spherical shape which improves the plasticity of the alloy (see English translation of Pg. 186, para. 9 as provided by Applicant). 
Similarly, Liu discloses wherein Mn is capable increasing aluminum alloy strength while also transforming Fe-rich intermetallics such as Al3Fe from a needle-like phase to one which has less harmful effects on the mechanical properties of the aluminum alloy (“negative effects of the Fe-rich intermetallic Al3Fe. The addition of Mn to the alloy transformed the Al3Fe phase to the Al6(Fe,Mn) phase, and the needle-like morphology of Al3Fe to…morphology of Al6(Fe,Mn)…morphology would have less harmful 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Be, as taught by Zhou, and Mn, as taught by Zhou and Liu, to the molten alloy aluminum, for the invention disclosed by Watanabe. One would add Be and Mn in order to change the morphology of the iron phase, weaken the effect of iron, increase the strength of the alloy, and improve elongation (see teachings by Zhou above). One would want to specifically add Be because Be is an antioxidant, and Be addition changes the morphology of Fe impurity phases from a needle shape to a spherical shape which improves the plasticity of the alloy (see teaching by Zhou above). One would specifically add Mn in order to increase aluminum alloy strength while also transforming Fe-rich intermetallics from a needle-like phases to that which has less harmful effects on the mechanical properties of the aluminum alloy (see teaching by Liu above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to Claim 2 above, in further in view of Sivabalan (“Rheocasting of Aluminum Alloy A356 based on Various Parameters: A Review”), Saha (US 20050016709 A), and Adachi (JP 10128516 A, English machine translation included).
Regarding Claim 8, Watanabe does not disclose wherein the temperature keeping process includes a step of keeping the molten aluminum alloy at a keeping temperature of 590C for a keeping time of 20 to 90 seconds. 
Watanabe discloses conventional casting.
Sivabalan teaches an alternative to conventional casting using a semisolid (SSM or semi-solid metal) rheocasting, wherein a slurry is formed between the solidus and liquidus temperatures and wherein casting occurs just below the liquidus. Sivabalan teaches wherein this creates components with improved grain shape and size (see Pg. 250, Col. 1, Para. 1; one of ordinary skill in the art would appreciate rheocasting produces more desirable globular like structures than the dendrites of traditional casting methods). 

Adachi discloses a similar invention wherein at least 30 seconds is required to properly form a correct proportion of solid and liquid phase (see para. [0018]). 
Similarly, Sivabalan discloses, for one particularly alloy, A356 alloy, slurry formation occurs by holding for 30 seconds at 597 C prior to rheocasting (see Pg. 250, Col. 2, Para. 1). While 597C does not overlap with 590C, the prior art temperature is very close to that of which is claimed. It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected the same resulting solidification routes. Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used rheocasting, as taught by Sivabalan and Saha, for the invention disclosed by Watanabe. One would be motivated to use rheocasting in order to improve grain size and grain shape as compared to convention casting. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have held the molten aluminum alloy containing the precipitation nucleus at 590C for 20-90 seconds, such as 30 seconds, as taught by Adachi and Sivabalan, for the invention disclosed by Watanabe in view of Sivabalan and Saha. One would be motivated to use these parameters in order to produce a slurry with the proper solid and liquid components for rheocasting (see teaching by Sivabalan and Adachi above) while maximizing for nucleating events (see teaching by Saha above). It would be obvious to one of ordinary and routine skill in the art to have chosen the claimed time and temperatures for rheocasting for a specific alloy composition, such that the alloy is held within the liquidus-solidus region, and is also given sufficient time to form a slurry prior to casting. Where the general conditions of a claim are disclosed in the prior art, it is .

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (cited by Applicant in IDS filed March 17, 2021, Development of Al-Si-Fe master alloy and its underlying effect in enhancing silicon phase nucleation in Al-Si alloys”, English Machine translation provided by Applicant).
Regarding Claim 2, Zhang discloses a production method for aluminum alloys (“refinement of primary aluminum” see English translation of page. 8, para. 1, provided by Applicant) comprising:
an addition process of adding into a molten aluminum alloy a precipitation nucleus on which an intermetallic compound is able to precipitate when the molten aluminum alloy is solidifying (“directly add…nucleating particles….to the melt, wherein these nucleating particles are usually added in the form of master alloys…Al-Ti-C master alloy…more effective and more convenient to use…Al-Ti-C master alloy to refine the aluminum alloy is currently a commonly used process method” see English translation of page. 8, para. 1 and 2, provided by Applicant; “Al-10Si-2Fe alloy and its effectiveness in inoculating silicon phase” see English translation of page. 23, para. 2, provided by Applicant; one of ordinary skill in the art would appreciate that an inoculant, such as TiC in a Al-Ti-C master alloy, or an intermetallic such as Al-10Si-2Fe, promotes and is capable of precipitation of an intermetallic during solidification of the aluminum alloy);
a temperature keeping process of keeping, for a predetermined time, the molten aluminum alloy containing the precipitation nucleus at a predetermined temperature at which an initial nucleus is able to precipitate, the temperature keeping process being carried out after the addition process (see Section 2.2.3 wherein inoculating alloys (see section 2.2.2) are added at different times and temperatures; see also translated para. 1 of Pg. 34, as provided by Applicant); and 
a casting process of casting the molten aluminum alloy containing the precipitation nucleus into a metal mold (“Al-10Si-2Fe alloy and its effectiveness in inoculating silicon phase” see English translation of page. 23, para. 2, provided by Applicant; “Al-20Si alloy is inoculated with Al-10Si-2Fe master alloy…holding at different temperatures for 15 minutes” see English translation of page 34, para. 1, 

Regarding Claim 5, Zhang discloses wherein the precipitation nucleus is one or more of an intermetallic compounds selected from the AlFeSi system (see English translation of pg. 23, para. 2, as provided by Applicant).

Regarding Claim 6, Zhang discloses wherein the precipitation nucleus consists of an AlFeSi system intermetallic (“Al-10Si-2Fe alloy and its effectiveness in inoculating silicon phase” see English translation of page. 23, para. 2, provided by Applicant; “Al-20Si alloy is inoculated with Al-10Si-2Fe master alloy…holding at different temperatures for 15 minutes” see English translation of page 34, para. 1, provided by Applicant).

Regarding Claim 7, Zhang discloses wherein the precipitation nucleus consists of TiC (“directly add ceramic phase nucleating particles (such as TiC….to the melt, wherein these nucleating particles are usually added in the form of master alloys…Al-Ti-C master alloy…more effective and more convenient to use…Al-Ti-C master alloy to refine the aluminum alloy is currently a commonly used process method” see English translation of page. 8, para. 1 and 2, provided by Applicant; one of ordinary skill in the art would appreciate that the precipitation nucleus consists of TiC even though the TiC is added as a Al-Ti-C master alloy, as is identical to the method of the instant specification (“Al-TiC alloy…added into molten aluminum alloy” see Practised Example 2 of instant specification); furthermore, while Zhang discloses wherein the Ti component of Al-Ti-C master alloys may result in excessive amounts of titanium and may have multiple refinement paths from variable supercooling, Zhang teaches that using Al-Ti-C master alloy is not only an effective and convenient route, but is well-known and commonly used process in the art. To be clear, the method of using TiC nucleating particles is well-known and widely practiced in the art of manufacturing .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to Claim 2 above, in further in view of Sivabalan (“Rheocasting of Aluminum Alloy A356 based on Various Parameters: A Review”), Saha (US 20050016709 A), and Adachi (JP 10128516 A, English machine translation included).
Regarding Claim 8, Zhang does not disclose wherein the temperature keeping process includes a step of keeping the molten aluminum alloy at a keeping temperature of 590C for a keeping time of 20 to 90 seconds. 
Zhang discloses conventional casting.
Sivabalan teaches an alternative to conventional casting using a semisolid (SSM or semi-solid metal) rheocasting, wherein a slurry is formed between the solidus and liquidus temperatures and wherein casting occurs just below the liquidus. Sivabalan teaches wherein this creates components with improved grain shape and size (see Pg. 250, Col. 1, Para. 1; one of ordinary skill in the art would appreciate rheocasting produces more desirable globular like structures than the dendrites of traditional casting methods). 
Saha discloses a similar invention for rheocasting wherein a grain refiner is added to a molten aluminum alloy, the combination is then held in a SSM range in order to subsequently cast a semi-solid alloy (see para. [0008] and para. [0021]-[0023]). Saha discloses wherein the time between adding the grain refiner and casting is relatively short in order to maximize nucleating events (see para. [0025]), but does not disclose a holding time of 20-90 seconds.
Adachi discloses a similar invention wherein at least 30 seconds is required to properly form a correct proportion of solid and liquid phase (see para. [0018]). 
Similarly, Sivabalan discloses, for one particularly alloy, A356 alloy, slurry formation occurs by holding for 30 seconds at 597 C prior to rheocasting (see Pg. 250, Col. 2, Para. 1). While 597C does not overlap with 590C, the prior art temperature is very close to that of which is claimed. It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art must produce evidence to rebut the prima facie case of obviousness.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used rheocasting, as taught by Sivabalan and Saha, for the invention disclosed by Zhang. One would be motivated to use rheocasting in order to improve grain size and grain shape as compared to convention casting. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have held the molten aluminum alloy containing the precipitation nucleus at 590C for 20-90 seconds, such as 30 seconds, as taught by Sivabalan and Adachi, for the invention disclosed by Zhang in view of Sivabalan and Saha. One would be motivated to use these parameters in order to produce a slurry with the proper solid and liquid components for rheocasting (see teaching by Sivabalan and Adachi above) while maximizing for nucleating events (see teaching by Saha above). It would be obvious to one of ordinary and routine skill in the art to have chosen the claimed time and temperatures for rheocasting for a specific alloy composition, such that the alloy is held within the liquidus-solidus region, and is also given sufficient time to form a slurry prior to casting. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05, II.

Claim is 2 alternatively rejected under 35 U.S.C. 103 as being unpatentable over Oda (cited by Applicant in IDS filed November 11, 2021, US 20140283651 A1).
Regarding Claim 2, Oda discloses a production method for aluminum alloys (see Abstract) comprising:
an addition process of adding into a molten aluminum alloy a precipitation nucleus of an intermetallic compound that is able to precipitate when the molten aluminum alloy is solidifying (see para. [0016]);
a temperature keeping process of keeping, for a predetermined time, the molten aluminum alloy containing the precipitation nucleus at a predetermined temperature at which an initial nucleus is able to precipitate, the temperature keeping process being carried out after the addition process (see para. 
a casting process of casting the molten aluminum alloy containing the precipitation nucleus into a metal mold (see para. [0057]; it is not expressly disclosed wherein the boat mold would be metal; however, one of ordinary skill in the art would appreciate that to form an ingot or a JIS no. 4 sample, the aluminum would be casted into a metal mold; additionally it would be obvious to one of ordinary and routine skill in the art that the mold would be a metal mold as is often and commonly used in the field of aluminum casting; for example, tool steel is often used in die casting aluminum and one of routine skill in the art would be aware of such common and widely practice methods). 

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Oda, as applied to claim 2 above, in further view of Zhou (previously cited and cited by Applicant in IDS filed March 17, 2021, “Proceedings of the first Ningbo Academic Conference”, English translation provided by Applicant).
Regarding Claim 3, Oda discloses wherein in the addition process: the molten aluminum alloy contains Fe (see Abstract), wherein Mn is added into the molten aluminum alloy containing Fe (see para. [0014]; Mn would be included in the melt which also comprises Fe and reads on the claimed limitations), and the precipitation nucleus is further added into the molten aluminum alloy (see para. [0016]).
Oda does not disclose wherein Be is added into the molten aluminum alloy containing Fe.
Zhou discloses wherein Be and Mn may be added to aluminum alloys comprising Fe phases in order to change the morphology of the iron phase, weaken the effect of iron, increase the strength of the alloy, and improve elongation (see English translation of Pg. 186, para. 5 as provided by Applicant). Zhou also teaches specifically that Be is an antioxidant and that adding Be changes the morphology of Fe impurity phases from a needle shape to a spherical shape which improves the plasticity of the alloy (see English translation of Pg. 186, para. 9 as provided by Applicant). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Be, as taught by Zhou, to the molten alloy aluminum, for the invention disclosed by Oda. One would add Be in order to weaken the effect of iron and increase the strength of the .

Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Oda, as applied to Claim 2 above, in further in view of Sivabalan (“Rheocasting of Aluminum Alloy A356 based on Various Parameters: A Review”), Saha (US 20050016709 A), and Adachi (JP 10128516 A, English machine translation included).
Regarding Claim 8, Oda does not disclose wherein the temperature keeping process includes a step of keeping the molten aluminum alloy at a keeping temperature of 590C for a keeping time of 20 to 90 seconds. 
Oda discloses conventional casting.
Sivabalan teaches an alternative to conventional casting using a semisolid (SSM or semi-solid metal) rheocasting, wherein a slurry is formed between the solidus and liquidus temperatures and wherein casting occurs just below the liquidus. Sivabalan teaches wherein this creates components with improved grain shape and size (see Pg. 250, Col. 1, Para. 1; one of ordinary skill in the art would appreciate rheocasting produces more desirable globular like structures than the dendrites of traditional casting methods). 
Saha discloses a similar invention for rheocasting wherein a grain refiner is added to a molten aluminum alloy, the combination is then held in a SSM range in order to subsequently cast a semi-solid alloy (see para. [0008] and para. [0021]-[0023]). Saha discloses wherein the time between adding the grain refiner and casting is relatively short in order to maximize nucleating events (see para. [0025]), but does not disclose a holding time of 20-90 seconds.
Adachi discloses a similar invention wherein at least 30 seconds is required to properly form a correct proportion of solid and liquid phase (see para. [0018]). 
Similarly, Sivabalan discloses, for one particularly alloy, A356 alloy, slurry formation occurs by holding for 30 seconds at 597 C prior to rheocasting (see Pg. 250, Col. 2, Para. 1). While 597C does not overlap with 590C, the prior art temperature is very close to that of which is claimed. It is the examiner's must produce evidence to rebut the prima facie case of obviousness.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used rheocasting, as taught by Sivabalan and Saha, for the invention disclosed by Oda. One would be motivated to use rheocasting in order to improve grain size and grain shape as compared to convention casting. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have held the molten aluminum alloy containing the precipitation nucleus at 590C for 20-90 seconds, such as 30 seconds, as taught by Adachi and Sivabalan, for the invention disclosed by Oda in view of Sivabalan and Saha. One would be motivated to use these parameters in order to produce a slurry with the proper solid and liquid components for rheocasting (see teaching by Sivabalan and Adachi above) while maximizing for nucleating events (see teaching by Saha above). It would be obvious to one of ordinary and routine skill in the art to have chosen the claimed time and temperatures for rheocasting for a specific alloy composition, such that the alloy is held within the liquidus-solidus region, and is also given sufficient time to form a slurry prior to casting. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05, II.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Watanabe does not teach or suggest the addition and temperature keeping processes of claim 2. This argument is not found persuasive.
Watanabe discloses adding an intermetallic grain refiner to molten aluminum alloy, holding at a temperature, and then casting, as claimed.
Applicant argues that the precipitation nucleus of intermetallic of Watanabe is a heterogeneous compound that hardly reacts with the molten aluminum alloy because the keeping temperature is too high. This argument is not found persuasive. 

Regarding the heterogeneity of the nuclei, this is not a currently claimed feature and therefore the argument is not commensurate in scope with the claim. Regarding the temperature for keeping being too high, this is not a currently claimed feature in Claim 2. Claim 2 requires the precipitate be held at simply a predetermined temperature, for which Watanabe discloses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curle (Semi-solid near-net shape rheocasting of heat treatable wrought aluminum alloys): teaches that suitable SSM (rheocasting) temperatures are just below the liquidus temperature (see Table 2).
Hernandez (Calculation of the liquidus temperature for hypo and hypereutecticaluminum silicon alloys): shows aluminum Al-Si-Fe containing alloys with liquidus temperatures ranging from 576 to over 600C.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735